Title: [Diary entry: 20 February 1788]
From: Washington, George
To: 

Wednesday 20th. Thermometer at 30 in the Morning—40 at Noon and 38 at Night. The Wind was at No. Wt. and the frost severe. River close this Morning but opened with the tide & by the wind. Rid to the Plantations in the Neck and at Muddy hole. In the Neck the Women were putting up (as far as rails were in place) the fence between fields No. 7 & 8. At Muddy hole they were sprouting the stumps & taking up grubs in the Winter fallow of No. 4. The People at the other places and at the Mansion house were working as usual.